                        Case 4:20-mj-07208-N/A-MSA Document 1 Filed 03/09/20 Page 1 of 1
 '-) ~ -. - - - - ' - - - - - - - - - - - - -CRIMINAL COMPLAINT
                                             ------------.-------------------,
.,,.-        United States District Court                                          DISTRICT of ARIZONA

                              United States of America                             DOCKETNO.
                                            V.
                   Sara Jo Widgeon; DOB: 1986; United States                       MAGISl',MTE~ CA~E;,.NO ..        ,n--
                 Staci Linette Bullock; DOB: 1977; United States                            l   u u7 cu 8 Ma
                                                                                                 O




                  Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(v)(I) and 1324(a)(l)(A)(ii)

        COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
        Qn or about March 8, 2020, in the District of Arizona, Sara Jo Widgeon and Staci Linette Bullock, named
        herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
        agree with each other and other persons, known and unknown, to transport certain illegal aliens, namely
        Floridalma Roblero-Gonzalez and Otoniel Solis-Santizo, in furtherance of such violation of law; in violation
        of Title 8, United States Code, Sections 1324(a)(l)(A)(v)(I) and 1324{a)(l)(A)(ii).


        BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
        On or about March 8, 2020, in the District of Arizona, a red 2017 Hyundai Santa Fe entered the primary inspection
        lane at the Aja Immigration Checkpoint. The driver, Sara Jo Widgeon and passenger, Staci Linette Bullock, provided
        identification, but the two passengers in the backseat did not. Widgeon stated the female in the back was her aunt, but
        did not know her name. The occupants further stated they were from Phoenix, but could not remember their address.
        The vehicle was referred to secondary, where United States Border Patrol agents determined the two passengers in the
        back, namely Floridalma Roblero-Gonzalez and Otoniel Solis-Santizo, were citizens of Mexico, in the United States
        illegally

        In a post-Miranda statement, Staci Linette Bullock stated Sara Jo Widgeon asked to go with her to pick up two
        people from Lukeville, AZ. Bullock stated they arrived at a gas station, where two people entered the vehicle. Bullock
        stated the passengers spoke little English and she did not speak to them.

        Material witnesses Floridalma Roblero-Gonzalez and Otoniel Solis-Santizo, stated after crossing into the United States
        illegaliy, they were guided to a location to be picked up. Roblero-Gonzalez stated they walked to a gas station, and
        was told a red car would be waiting for them. Roblero-Gonzalez stated after entering the vehicle, the driver, Widgeon
        was trying to communicate with them in English, and as they approached the checkpoint, Widgeon told the·passengers
        to say they were American citizens.
        Otoniel Solis-Santizo;stated when the vehicle arrived, Widgeon signaled them by flashing the headlights several times.
        Solis-Santizo stated at one point, he heard the driver or passenger say this was going to be "easy." Solis-Santizo further
        stated Widgeon and Bullock were on their cellphones as they drove, and believed they were talking to the people that
        smuggled them from Mexico, and therefore knew they were in the country illegally.



        MATERIAL WITNESS IN RELATION TO THE CHARGE: Floridalma Roblero-Gonzalez and Otoniel Solis-
        Santizo
        Detention Requested                                       SIGNATURE ~COMPLAINANT
              Being duly sworn, I declare that the foregoing is
            . true and correct to the best of my knf ~l~d_ge.                          ~
                                                                  OFFICIAL TITLE
        AUTHORIZED BY: AUSA JAA/lmw,l          _ .A-LVl
                                                    ./-,~--------
                                                                  Border Patrol Agent
          Sworn to before me and subscribedirt-lny presence.
                                                                                   DATE
                                                                                   March 9. 2020
           1) See Federal rules of Criminal Procedure Rules 3 and 54
